Title: To James Madison from Robert R. Livingston, 22 March 1807
From: Livingston, Robert R.
To: Madison, James



Dear Sir
ClerMont 22d. March 1807

Knowing your engagements during the session of Congress, I have not thought it proper to break in upon your time by an earlier answer to your favor of the 28 Janry.  The enclosed note you will have the goodness to read, & deliver to the auditor, as it contains the only explanation I can at present give to his inquiries.  I sincerely congratulate you upon the total defeat of Mr. Burrs plans, for tho I can not determine from the evidence before the public what they were, yet his desperate situation & his unbounded ambition leave no room to doubt their dangerous tendency.  I know him to be extremely sanguine & the dupe on every occasion to his own vanity.  Still I can not think that he would have proceeded the lengths he did without having had reason to hope for support from our army.  What information could have induced him to write with the confidence he did to Genl. Wilkinson, or to betray to him his friends Bolman & Swarthout?  What folly lead him to write in cypher without having previously settled a key?  And by what means has his letter been decyphered?  These are enigma’s which I can not unriddle.  I somewhat fear that the violent measures pursued at New Orleans may afford a handle to those who are already indisposed toward us in France, tho I know they are susceptible of a favourable explanation, which should be given as early as possible.  I am sorry for the slow progress of your negotiations with Spain & France, since I feel, for the reasons I have hinted, an uncommon anxiety for their success.  The policy or impolicy of a rupture, upon which you seem to rely, weigh little where every thing depends upon the will of one man, & that man, neither free from pride or passion.  Very different strings than those of reason or justice must be touched in negotiating with arbitrary sovereigns.  It is highly important to us not only on account of our domestick arrangements, but on account of the continued increase of the power of France, that this negotiation should be pushed with vigour, & brought to some issue before the world is at her feet.  I sincerely beleive that England will not much longer be a barrier to this event.  Russia will, in a few months, loose her southern provinces, & be compelled to make an inglorious peace.  Persia & the ports will afford an easy access to the east Indias, & the vitals of british power be destroyed, even if they are not assaulted more directly at home.  Such temptations may also be held out to Austria, by France, as I think her virtue or gratitude will not be sufficiently strong to resist.  All these reasons urge forcibly the policy (I had almost said the necessity) of keeping well with France, & giving her as little pretence as possible to interfere in our affairs, except when we are assured that her interposition will be favourable.
For these reasons, I rejoice at the decision of the president with respect to the british treaty,if it has the features it is said to possess.  Knowing personally most of the members of the present administration & some of them intimately, I had hoped from the liberality of the sentiments they professed with respect to us, that a treaty might have been made which would have answered our purposes, without giving cause of alarm to France, but objects do not always present the same appearance to those who view them from different Light.  I am at present an idle man.  If the president should think that I could be of any use for a few months in France or Holland not as a permanent but as a special Envoy, I am at his command.  A commission might be given which I should produce or not as circumstances should render adviseable.  The expence would be no object with me, & might be limmited as the president thought proper.  My knowledge of what has passed, & the degree of favour in which I stand with the royal family, might, I think, enable me to be useful.  But perhaps I deceive myself.  If the president should think so, I pray that this communication be considered as perfectly confidential, & not viewed as a personal application, or as any thing more than a wish to employ myself usefully for a few months, & to lend my aid in removing the cloud, which throws a dark shade upon one of the finest pages in the history of the presidents administration.
This state is at present agitated by preparations for an election, which will, if I am not greatly mistaken, put a final period to the power of a man, who without the half of his talents, has all the ambition & intrigue of Burr, & as little delicacy in the means he employs to attain his object.  The federalists exult in our divisions, but their violence and intemperance, will for ever keep them out of power.  I remain with sentiments of the highest respect & esteem Dear Sir Your Most Obt. hume. Servt.

Rob R Livingston

